OPINION — AG — ** STATE BOARD OF EDUCATION — PROFESSIONAL PRACTICES COMMISSION ** UNDER THE PROVISIONS OF 70 O.S. 6-122 [70-6-122], AS AMENDED, THE JURISDICTION OF THE STATE BOARD OF EDUCATION AND THE PROFESSIONAL PRACTICES COMMISSION IS LIMITED TO DETERMINING THE QUESTIONS OF WHETHER SUFFICIENT CAUSE EXISTED FOR THE NON RENEWAL OF A TENURED TEACHER'S CONTRACT. PROCEDURAL DUE PROCESS QUESTIONS ARE `NOT' PROPERLY BEFORE THE STATE BOARD OF EDUCATION OR THE PROFESSIONAL PRACTICES COMMISSION ACTING PURSUANT TO 70 O.S. 6-122 [70-6-122], SUCH QUESTIONS BEING LEFT TO THE COURTS. HOWEVER, LOCAL BOARDS OF EDUCATION ARE PROPERLY CONCERNED WITH SUCH PROCEDURAL DUE PROCESS REQUIREMENTS SINCE THE LOCAL BOARDS ARE THE ENTITIES SUBJECT TO THE PROCEDURAL DUE PROCESS REQUIREMENTS. (SCHOOL BOARDS, TEACHERS, CONTRACT, TENURE, REINSTATEMENT, APPEAL, HEARING) CITE: 70 O.S. 6-122 [70-6-122] (JOE C. LOCKHART)